Lumpkin, J.
1. Where attorneys filed a claim of lien on certain land which had been recovered in a suit, reciting that there was a special contract that they were to have a certain undivided interest in such land in case of a recovery; and where in the proceeding to foreclose the lien they also alleged a special contract that they were to have a specified interest as a conditional fee, and the evidence in their favor tended to support this allegation, there was no error in shaping the charge to fit the case as made, and in not shaping it so as to authorize a recovery on a quantum meruit.
2. If there was any inaccuracy of expression in any part of the charge, it was not such as to require a reversal, under the facts of the ease.
3. The verdict was supported by the evidence.

Judgment affirmed.


All the Justices concur, except Fish, O^J., disqualified.